DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 18MAR2021 has been entered. Claims 1 – 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 18MAR2021 have been fully considered but they are not persuasive:

Argument 1: II. Claim Rejections under 35 U.S.C. § 103: “For example, Applicant respectfully submits that Pang in view of Baek does not disclose or suggest associating identification information (associated with an external electronic device) with location information of an electronic device and transmitting the same to an external server, in combination with other elements of the claim. … On page 3 of the Office Action, the Examiner appears to take the position that Pang at paragraphs [0073] - [0075] allegedly discloses “associating the second identification information with the location information of the electronic device.” Applicant respectfully disagrees. Pang makes no such disclosure, nor does the Office Action address this claim limitation in its specific mapping to portions of Pang in pages 3 and 4 of the Office Action.”
Response 1: the Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., explicit requirement for “location information”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As noted in the Rejection, PANG does indeed disclose “location information.” Without explicit further definition, claim, or requirement as to the form or format of “location information” (e.g., street addresses, ZIP codes, postal codes, city, state, network, GPS coordinates, etc.),  “proximate/proximity/adjacency” to the electronic device is, in and of itself, is interpreted as “location information.” That is receiving (localized) wireless communication signaling (e.g., Wi-Fi or Bluetooth) from a transmitting device is indication of its proximity to the receiving device.

Argument 2: II. Claim Rejections under 35 U.S.C. § 103: “Further, on page 4 of the Office Action, the Examiner appears to take the position that Baek allegedly discloses transmitting the location information to an external server. In this regard, Baek does disclose transmitting a current location of a mobile terminal 100 to a service server 200 (paragraph [0078]). But Baek does not disclose (nor does the Examiner cite to Baek for an alleged disclosure of) associating the current location of the mobile terminal 100 with identification information associated with an external electronic device (i.e., external to the mobile terminal). … Baek does not suggest associating the identification information of the external electronic device with the location information of the electronic device.”
Response 2: the Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., explicit requirement for “current location” or “mobile/mobility”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner notes there is no claim to current location of a mobile terminal 100 – more specifically, there is no claim to a location being “current,” no claim as to terminal “mobility,” or to “mobile 100.” 
As to the interpretation of “location information,” see Response 1 above. As given in the Rejection (below), in brief BAEK teaches “the Bluetooth communication module may acquire MAC addresses of Bluetooth communication modules of the adjacent other terminals 110 as the identification information. … The request unit 103 transmits the identification information of the WLAN/WPAN communication modules of the other terminals 110 to the service server 200.” [¶¶ 0070 - 0072].


Argument 3: II. Claim Rejections under 35 U.S.C. § 103: “Further, Applicant respectfully submits that Pang in view of Baek does not disclose or suggest “the second identification information being identified to be associated with the external electronic device according to a result of a comparison between the first identification information and the second identification information,” in combination with other elements of the claim. … Pang does NOT suggest, explicitly or implicitly, that the two MAC addresses are compared to each other. The Office Action at page 4 points out that the claim does not specify a “criteria for comparison.” But this is irrelevant because Pang does not disclose a comparison of the MAC addresses to each other, irrespective of any criteria for the comparison. There is simply no suggestion of a comparison in the cited art.”
Response 3: the Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., explicit requirement for “MAC address(es)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
More specifically, there is no recitation, claim, or requirement as to argued “MAC address(es),” As cited in the Rejection (below), PANG discloses “At 1120, the first and second identifiers (e.g., the Bluetooth MAC address and the Wi-Fi MAC address) can be associated to each other.” [¶ 0075]. As further noted in the Rejection, no criteria for comparison is claimed or required (e.g., proximity, device correlation, etc., are examples interpreted as comparison criteria).

Specification

The disclosure is objected to because of the following informalities: PP 0048 and 0049 of the present published Specification recites (in part):
[0048] FIG. 1 is a diagram illustrating a situation wherein an electronic device 20 according to an embodiment transmits, to a server, identification information acquired by using an identification information acquisition system acquiring identification information of another electronic device. 
 
[0049] Referring to FIG. 1, a system 100 for acquiring identification information of another electronic device may include an electronic device 10, an external electronic device 20, an access point 30, and a location information server 40.

It is noted that that, with the exception of P 0048, throughout the Specification, recitations to electronic device 20 are to external electronic device 20. 

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 16, 1, 6, 7, and 20 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0189426 to PANG in view of U.S. Patent Publication 2013/0177006 to BAEK et al. (hereinafter “BAEK”) and U.S. Patent Publication 2014/0236725 to GOLDEN et al. (hereinafter “GOLDEN”).

Regarding Claim 11 (Currently Amended), PANG discloses a method of controlling an electronic device, the method comprising:
controlling the first wireless communication module to obtain first identification information of an external electronic device; controlling a second wireless communication module, configured to perform wireless communication via a second communication protocol, to obtain second identification information; and based on the second identification information being identified to be associated with the external electronic device according to a result of a comparison between the first identification information and the second identification information, associating the second identification information with the location information of the electronic device (flow 1100 facilitates registration of a mobile device with a  second identification information being identified is only claimed to be associated with the …” (not necessarily “of the …” ))

PANG 
transmitting the second identification information and the location information to an external server through the first wireless communication module

However, in the same field of endeavor, BAEK teaches:
transmitting the second identification information and the location information to an external server through the first wireless communication module (a mobile terminal 100 … may include a WLAN/WPAN communication unit 101. … a request unit 103 … a positioning unit 107. [¶ 0069] …. The WLAN/WPAN communication unit 101 acquires identification information of WLAN/WPAN communication modules of one or more other terminals adjacent to the current location of the mobile terminal 100. … if the mobile terminal 100 includes a Bluetooth communication module, the Bluetooth communication module may acquire MAC addresses of Bluetooth communication modules of the adjacent other terminals 110 as the identification information. [¶ 0070] …[0072] … The request unit 103 transmits the identification information of the WLAN/WPAN communication modules of the other terminals 110 to the service server 200. [¶ 0072] … The positioning unit 107 is a positioning module included in the mobile terminal 100.  In order to receive the above location-based service, the positioning unit 107 may perform a GPS signal reception function and a triangulation function to position the current location of the mobile terminal 100. [¶ 0077]. The Examiner notes location … sending proximity (i.e., “adjacent to”) information is therefore interpreted as an indication of location.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PANG with that of BAEK for advantage of a mobile terminal including a WLAN/WPAN communication module for acquiring and transmitting identification information of one or more WLAN/WPAN communication modules of one or more adjacent other terminals. (BAEK: ¶ 0009)
The combination of PANG and BAEK does not explicitly teach, or is not relied on to teach:
such that the external sever determines a location of the electronic device based on the second identification information with the location information of the electronic device

However, in the same field of endeavor, GOLDEN teaches:
such that the external sever determines a location of the electronic device based on the second identification information with the location information of the electronic device (The system 100 can include a location tracking system 104 for determining the geographical location of the information playback device 102 (e.g., in terms of latitude and longitude or other suitable geographic coordinate system).  The 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PANG and BAEK that of GOLDEN for advantage a system [that] can allow a content provider to specifically target a desired demographic with high cost efficiency and flexibility. (GOLDEN: [¶ 0112)

Regarding Claim 15 (Original), the combination of PANG, BAEK and GOLDEN teaches the controlling method according to claim 11.
 does not explicitly disclose, or is not relied on to disclose, BAEK further teaches further comprising: 
controlling the first wireless communication module to obtain at least one of 
GPS information, 
address information, or 
air pressure information 
stored in a mobile device, and 
obtaining the location information of the electronic device by using the obtained at least one of the 
GPS information, 
address information, or 
air pressure information.
(Referring to FIG. 2, a mobile terminal 100 … may include … a positioning unit 107. [¶ 0069] … The positioning unit 107 is a positioning module included in the mobile terminal 100. … the positioning unit 107 may perform a GPS signal reception function … to position the current location of the mobile terminal 100. [¶ 0077])

Motivation to combine the teaching of PANG with that of BAEK given in Claim 11 above.

Regarding Claim 16 (Original), the combination of PANG, BAEK and GOLDEN teaches the controlling method according to claim 11.
 does not explicitly disclose, or is not relied on to disclose, BAEK further teaches further comprising: 
controlling the first wireless communication module to obtain the location information as an input through a mobile device (Referring to FIG. 2, a mobile terminal 100 … may include … a positioning unit 107. [¶ 0069] … The positioning unit 107 is a positioning module included in the mobile terminal 100. … the positioning unit 107 may perform a GPS signal reception function … to position the current location of the mobile terminal 100. [¶ 0077])

Motivation to combine the teaching of PANG with that of BAEK given in Claim 11 above.

Regarding Claim 1 (Currently Amended), the features of Claim 1 are essentially the same as Claim 11 with a PANG further disclosing an electronic device comprising: a communicator including a first wireless communication module configured to perform wireless communication via a first communication protocol and a second wireless communication module configured to perform wireless communication via a second communication protocol; at least one memory storing instructions; and at least one processor configured to execute the instructions (embodiments or examples may be implemented in numerous ways, including … a series of program instructions on a computer readable medium such as a computer readable storage medium [¶ 0021] … flow 1100 facilitates registration of a mobile device with a speaker box such that the speaker box is aware of the mobile device and includes one or more identifiers that 

Regarding Claim 6 (Original), the features of Claim 6 are essentially the same as Claim 15 with the electronic device of claim 1 performing the Method of Claim 11 above. Therefore, Claim 6 is rejected on the same grounds and motivation as Claim 15.

Regarding Claim 7 (Original), the features of Claim 7 are essentially the same as Claim 16 with the electronic device of claim 1 performing the Method of Claim 11 above. Therefore, Claim 7 is rejected on the same grounds and motivation as Claim 16.

Regarding Claim 20  (Currently Amended), the features of Claim 20 are essentially the same as Claim 11 with a PANG further disclosing a non-transitory computer-readable storage medium storing at least one instruction executable by at least one processor (embodiments or examples may be implemented in numerous ways, including … a series of program instructions on a computer readable medium such as a computer readable storage medium [¶ 0021] … FIG. 13 illustrates an exemplary computing platform … computing platform 1300 may be used to implement computer programs, applications, methods, processes, algorithms, or other software … includes a bus 1302 … which interconnects subsystems and devices, such as processor 1304, system memory 1306 … storage device 1308 … a communication interface 1313 (e.g., an Ethernet or wireless controller, a Bluetooth controller, etc.) to facilitate communications … Computing platform 1300 exchanges data … via input-and-output devices 1301, including … user interfaces, displays, monitors, cursors, touch-sensitive displays, LCD or LED displays, and other I/O-related devices. [¶ 0082]) performing the Method of Claim 11 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 11.

Claims 12, 17, 2, and 8 rejected under 35 U.S.C. 103 as being unpatentable over PANG in view of BAEK, GOLDEN and U.S. Patent Publication 2016/0150395 to KIM et al. (hereinafter “KIM”).

Regarding Claim 12 (Original), the combination of PANG, BAEK and GOLDEN teaches the controlling method according to claim 11.
While the combination of PANG, BAEK and GOLDEN does not explicitly teach, or is not relied on to teach, in the same field of endeavor KIM teaches:
wherein the controlling the first wireless communication module to obtain the first identification information comprises:
controlling the first wireless communication module to transmit, toward the external electronic device, a request for the first identification information of the external electronic device (one or more Wi-Fi access points 140 or Bluetooth transceivers 160 may be operative to detect the presence of the mobile device 120. … A Wi-Fi access point or Bluetooth transceiver may be able to perform device discovery in which it requests the MAC addresses of nearby devices, prompting mobile devices such as the mobile device 120 to broadcast their Wi-Fi MAC address, Bluetooth MAC address, or other MAC address.  In any case, a Wi-Fi access point, Bluetooth transceiver, and/or other wireless transceiver may be operative to detect a wireless MAC address for a mobile device 120 in the physical vicinity of the transceiver and thereby in the location of a service associated with the transceiver. [¶ 0030])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PANG, BAEK and GOLDEN with that of KIM for advantage where a mobile device may include software and hardware for accessing computer networks, including wireless computer 

Regarding Claim 17 (Original), the combination of PANG, BAEK and GOLDEN teaches the controlling method according to claim 11.
While the combination of PANG, BAEK and GOLDEN does not explicitly teach, or is not relied on to teach, in the same field of endeavor, KIM teaches further comprising: 
providing a user interface for receiving an input of the location information (a user 125 may be able to enter a geographic location with their mobile device 120 and have the mobile cookies support server 110 act as an intermediary for the configuration of the mobile device 120 to join a wireless network provided by a service associated with the geographic location.  [¶ 0068])

Motivation to combine the teaching of PANG, BAEK and GOLDEN with that of KIM given in Claim 12 above.

Regarding Claim 2 (Original), the features of Claim 2 are essentially the same as Claim 12 with the electronic device of claim 1 performing the Method of Claim 11 above. Therefore, Claim 2 is rejected on the same grounds and motivation as Claim 12.

Regarding Claim 8 (Original), the features of Claim 8 are essentially the same as Claim 17 with the electronic device of claim 1 further comprising: a display (FIG. 13 illustrates an exemplary computing platform … computing platform 1300 may be used to implement computer programs, applications, methods, processes, algorithms, or other software … includes a bus 1302 … which interconnects subsystems and devices, such as processor 1304, system memory 1306 … storage device 1308 … a communication interface 1313 (e.g., an Ethernet or wireless controller, a Bluetooth controller, etc.) to facilitate communications … Computing platform 1300 exchanges data … via input-and-output devices 1301, including … user interfaces, displays, monitors, cursors, touch-sensitive displays, LCD or LED displays, and other I/O-related devices. [¶ 0082])) performing the Method of Claim 11 above. Therefore, Claim 8 is rejected on the same grounds and motivation as Claim 17.

Claims 13 and 3 rejected under 35 U.S.C. 103 as being unpatentable over PANG in view of BAEK, GOLDEN, and U.S. Patent Publication 2016/0014588 to SHIN et al. (hereinafter “SHIN”).

Regarding Claim 13 (Original), the combination of PANG, BAEK and GOLDEN teaches the controlling method according to claim 11.
While the combination of PANG, BAEK and GOLDEN does not explicitly teach, or is not relied on to teach, in the same field of endeavor SHIN teaches:
wherein the second identification information of the external electronic device is broadcast according to a predetermined cycle (For example, in a case of 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PANG, BAEK and GOLDEN with that of SHIN for advantage to provide a data collection and management service system and method in which, when one or more scanning devices collect terminal identification information of a terminal approaching within a preset short 

Regarding Claim 3 (Original), the features of Claim 3 are essentially the same as Claim 13 with the electronic device of claim 1 performing the Method of Claim 11 above. Therefore, Claim 3 is rejected on the same grounds and motivation as Claim 13.

Claims 14 and 5 rejected under 35 U.S.C. 103 as being unpatentable over PANG in view of BAEK, GOLDEN, and U.S. Patent Publication 2018/0082285 to PRABHAKAR et al. (hereinafter “PRABHAKAR”).

Regarding Claim 14 (Original), the combination of PANG, BAEK and GOLDEN teaches the controlling method according to claim 11.
While the combination of PANG, BAEK and GOLDEN does not explicitly teach, or is not relied on to teach, in the same field of endeavor, PRABHAKAR teaches further comprising: 
controlling the first communication module to obtain an IP address from a server accessed by using an access point, and obtain the location information of the electronic device based on the acquired IP address (The network connection application 106 can also be an application for accessing a Wi-Fi network … as well as learning of the IP address of a Wi-Fi gateway which is represented in this instance by antennae 120.   IP address is related to / associated with; and 2) there is no explicit claim or requirement as the accuracy, granularity, or format of a location)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PANG, BAEK and GOLDEN with that of PRABHAKAR for advantage that the mobile device can learn of the IP address of a Wi-Fi, or Bluetooth hotspot and perform a reverse lookup to 

Regarding Claim 5 (Original), the features of Claim 5 are essentially the same as Claim 14 with the electronic device of claim 1 performing the Method of Claim 11 above. Therefore, Claim 5 is rejected on the same grounds and motivation as Claim 14.

Claims 18 and 9 rejected under 35 U.S.C. 103 as being unpatentable over PANG in view of BAEK, GOLDEN , and U.S. Patent Publication 2018/0121493 to PALLAS.

Regarding Claim 18 (Original), the combination of PANG, BAEK and GOLDEN teaches the controlling method according to claim 11.
While the combination of PANG, BAEK and GOLDEN does not explicitly teach, or is not relied on to teach, in the same field of endeavor, PALLAS teaches further comprising: 
based on obtaining, from a server, a new IP address that is not a pre-stored IP address, outputting a notification requesting to correct the location information of the electronic device (Detected changes in public IP address can be used to trigger user prompts to request address confirmation and/or the input of new/updated address information. For example, an IP telephone  IP address is related to / associated with; 2) with no explicit/clear definition found recited in the present Specification, it is ambiguous as to what is the requirement as to a IP address being “new;” 3) there is no explicit claim or requirement as the accuracy, granularity, or format of a location; and 4) particularly in light of an absence of a determination of a location be “incorrect,” what is the requirement as to location information being “corrected.”)



Regarding Claim 9 (Original), the features of Claim 9 are essentially the same as Claim 18 with the electronic device of claim 1 performing the Method of Claim 11 above. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 18.

Claims 19 and 10 rejected under 35 U.S.C. 103 as being unpatentable over PANG in view of BAEK, GOLDEN, PRABHAKAR, and PALLAS.

Regarding Claim 19 (Original), the combination of PANG, BAEK, and PRABHAKAR teaches the controlling method according to claim 14.
While the combination of PANG, BAEK, GOLDEN, and PRABHAKAR does not explicitly teach, or is not relied on to teach, in the same field of endeavor, PALLAS teaches further comprising:
based on obtaining, from the server, a new IP address that is not a pre-stored IP address, obtaining new location information based on the obtained new IP address, and changing the location information of the electronic device to the new location information (Detected changes in public IP address can be used to trigger user prompts to request address confirmation and/or the input of  IP address is related to / associated with; 2) with no explicit/clear definition found recited in the present Specification, it is ambiguous as to what is the requirement as to a IP address being “new;” and 3) there is no explicit claim or requirement as the accuracy, granularity, or format of a location.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PANG, BAEK, GOLDEN, and PRABHAKAR with that of PALLAS for advantage that of an 

Regarding Claim 10 (Original), the features of Claim 10 are essentially the same as Claim 19 with the electronic device of claim 1 performing the Method of Claim 11 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 19.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644